 I)ECISIONS O' NA'TIONAI. LABOR REIAl(IONS BOARDInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW) Amalgamated Local No. 55 and I)on DavisPontiac, Inc. Case 3 ('CP 258July 12, 1979SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN FANNIN( ANt) MEMBERS JIFNKINSAND PENELI..OOn November 30, 1977, the Board issued a Deci-sion and Order' in the above-entitled proceeding, dis-missing a complaint alleging that Respondent, Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW)Amalgamated Local No. 55, had violated Section8(b)(7)(A) of the National Labor Relations Act, asamended, by picketing the Tonawanda facility of theCharging Party, Don Davis Pontiac, Inc., with an ob-ject of forcing or requiring the Charging Party to rec-ognize and bargain with Respondent when theCharging Party was lawfully recognizing and bar-gaining with Auto Mechanics Lodge 1053, Interna-tional Association of Machinists, AFL CIO, hereincalled IAM. Thereafter, the Charging Party filed apetition for review and the Board filed a cross-appli-cation for enforcement with the United States Courtof Appeals for the Second Circuit.On March 9, 1979, the court issued its decision,2denying enforcement of the Board's Order and find-ing that Respondent violated Section 8(b)(7)(A) ofthe Act. The court stated that the primary objectiveof Respondent's picketing at the Tonawanda facilityafter June 21, 1976, was recognitional and proscribedby Section 8(b)(7)(A) since the Charging Party hadlawfully assumed the collective-bargaining agreementwith IAM. Accordingly, the court remanded the caseto the Board with instructions to enter an order con-sistent with the court's opinion.On May 29, 1979, the Board, through its AssociateExecutive Secretary, notified the parties that theBoard had decided to accept the court's remand.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the decision of the Courtof Appeals for the Second Circuit and adopts, as thelaw of the case, the court's finding that Respondent'spicketing was for a recognitional purpose. Thereforewe conclude that the 8(b)(7)(A) allegation, as de-'233 NLRB 853.' 594 F.2d 327.scribed in the complaint, must be, and is, sustained.Accordingly, we issue the following:ORDERPursuant to Section 10(c) of the National aborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW)Amalgamated Local No. 55, Buffalo, New York. itsofficers, agents, and representatives, shall:i. Cease and desist from picketing, or causing tobe picketed, Don Davis Pontiac, Inc., where an objectthereof is forcing or requiring Don Davis Pontiac,Inc., to recognize or bargain with Respondent as therepresentative of its employees where Don DavisPontiac, Inc., has lawfully recognized, in accordancewith the Act, Auto Mechanics Lodge 1053, Interna-tional Association of Machinists, AFL-CIO. and aquestion concerning representation may not appro-priately be raised under Section 9(c) of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its business officesand meeting halls copies of the attached noticemarked "Appendix." Copies of said notice, on formsprovided by the Regional Director for Region 3, afterbeing duly signed by an official representative of Re-spondent, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Upon request of the said Regional Director,Respondent shall supply him with a sufficient numberof signed copies of said notice for posting by DonDavis Pontiac, Inc., if it desires to do so, at its placeof business.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOli(E To EMPLOYEES AND MEMBERSPOSTED PURSUANI TO A JUDGMENTOF THE UNITED STATESCOURI O()F APPEALS ENFORCING AN ORDER OFTHE NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIl, NOT picket, or cause to be picketed,Don Davis Pontiac, Inc., where an object thereof243 NLRB No. 58414 UNITED AIITOMOBILE W()RKERS I.OC(AI. NO. 55is forcing or requiring Don Davis Pontiac. Inc.,to recognize or bargain with the undersigned la-bor organization as the representative of its em-ployees where Don Davis Pontiac, Inc., has law-fully recognized Auto Mechanics Lodge 1053,International Association of Machinists, AFLCIO. and a question concerning representationmay not appropriately be raised under Section9(c) of the National Labor Relations Act. asamended.IN IIRNATTIONAI UNION, UNI E) A O10-()Ril ., AROSPA(E AN) A(;RIUI U1RAI IM-PI'IMIN1 WORKERS 0o AMIRICA ( AW)AMALGAMATED 1.0('AI No. 55415